Order entered February 22, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-11-01367-CV

                              JULIUS C. HARRIS, Appellant

                                             V.

                              STEVEN M. GIBSON, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-08-05455-E

                                         ORDER
       The Court has before it appellee’s February 8, 2013 second motion for extension of time

to file appellee’s brief. The Court GRANTS the motion and ORDERS appellee to file his brief

by March 11, 2013. No further extensions will be granted absent a showing of extraordinary

circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE